Case: 21-50496     Document: 00516454721          Page: 1    Date Filed: 08/31/2022




              United States Court of Appeals
                   for the Fifth Circuit                             United States Court of Appeals
                                                                              Fifth Circuit

                                                                            FILED
                                  No. 21-50496                        August 31, 2022
                                Summary Calendar                       Lyle W. Cayce
                                                                            Clerk

   United States of America,

                                                             Plaintiff—Appellee,

                                       versus

   Robert Albert English,

                                                         Defendant—Appellant.


                  Appeal from the United States District Court
                       for the Western District of Texas
                            USDC No. 6:20-CR-8-1


   Before Higginbotham, Graves, and Ho, Circuit Judges.
   Per Curiam:*
          Robert Albert English pleaded guilty of possession of a firearm by a
   felon, and he has appealed his sentence. He contends that the district court
   erred in determining his base offense level under U.S.S.G. § 2K2.1(a)(2) in
   part because of his prior state robbery conviction.


          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 21-50496      Document: 00516454721           Page: 2   Date Filed: 08/31/2022




                                     No. 21-50496


          Our review is for plain error. See Rosales-Mireles v. United States, 138
   S. Ct. 1897, 1904 (2018). Under that standard, English must show that the
   district court committed an error, that was plain, and that affected his
   substantial rights. See United States v. Rodriguez-Pena, 957 F.3d 514, 515 (5th
   Cir. 2020). The district court reliance upon an incorrect guidelines range
   will suffice to show a defendant’s substantial rights were affected. See
   Molina-Martinez v. United States, 136 S. Ct. 1338, 1347 (2016). English must
   also show that a failure to correct plain error would seriously affect the
   fairness, integrity, or public reputation of judicial proceedings.         See
   Rodriguez-Pena, 957 F.3d at 515. “‘[A] plain Guidelines error that affects
   substantial rights’ will also satisfy the fourth prong of plain-error review.”
   Id. (quoting Rosales-Mireles, 138 S. Ct. at 1897).
          Where a defendant is sentenced for being a felon in possession of a
   firearm, a base offense level of 24 applies where “any part of the instant
   offense [was] subsequent to sustaining at least two felony convictions of
   either a crime of violence or a controlled substance offense.” § 2K2.1(a)(2).
   Where there was only one such conviction, the base offense level is 20.
   § 2K2.1(a)(4). In applying these subsections, courts consider only those
   convictions that receive criminal history points under U.S.S.G. § 4A1.1(a),
   (b), or (c). § 2K2.1, comment. (n.10.).
          As the Government concedes, English’s 2000 robbery conviction was
   improperly considered in applying § 2K2.1(a)(2). That conviction did not
   receive criminal history points because it did not result in English’s
   incarceration within 15 years of the commencement of the instant offense.
   See U.S.S.G. § 4A1.2(e)(1), (3). Because the robbery conviction did not
   receive criminal history points, the district court committed a clear and
   obvious error in considering it in applying § 2K2.1(a)(2). The sentence is
   therefore VACATED, and the case is REMANDED for resentencing.




                                          2